DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s AFCP request filed 2/4/2022 was received.  Although not entered, it has been reviewed as best as possible in the allotted time of the program.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Proposed Amendment to the Claims & Specification
2.	The proposed amendment, as filed to the claims would be rejected under 35 U.S.C. 112(a)/first paragraph as new matter.  The corresponding proposed amendment as filed to the specification would also be objected as introducing new matter into the disclosure.
	The issue is with respect to the side bonding unit having “a major arc shape”  which is in effect a newly added range that does not appear to have been contemplated at the time the invention was filed.  A “major arc” as defined by Wolfram MathWorld is “an arc of a circle having measure greater than or equal to 180° (copy also attached and cited):   

    PNG
    media_image1.png
    183
    554
    media_image1.png
    Greyscale

      
    PNG
    media_image2.png
    60
    703
    media_image2.png
    Greyscale


	The language also has an issue with respect to clarity under 35 U.S.C. 112(b)/second paragraph in terms of a major arc being defined in the context of a circle, of which the bonding unit is not.  Accordingly, it would not be clear how to determine whether the side bonding unit of Heller, Jr. (US 2003/0183515), for example, would be interpreted in this scenario in terms of where/how to draw the (imaginary) circle to determine whether the shape of the bonding unit is or is not a major arc:

    PNG
    media_image3.png
    486
    427
    media_image3.png
    Greyscale

	

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-6 and 15-20 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0086842) in view of Pak et al. (US 2013/0230767) would be maintained in terms of the proposed feature of “the side bonding unit having a major arc when viewed in the thickness direction” given the side bonding unit 160 (second outer circumference 160) of Kang semicircular structure (i.e., an arc equal to 180° as evidenced by the Wolfram definition above) (P18; Fig. 2).  	
	Arguendo, even if the claim required the bonding unit to have an arc greater than 180° (NOT recommended as it would be a new matter issue), the courts have held that the change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976); MPEP § 2144.04), wherein the instant disclosure provides no evidence of criticality with regard to the shape of the arc of the side bonding unit or even that there is a specific range or shape of the arc of the side bonding unit.  

Response to Arguments
4.	Applicant argues that in rejecting claim 1, the Office action on page 4 alleges that Kang “teaches a rechargeable battery (P2-3, 24, 60-64; Figs. 2-3; not limited to full disclosure) including. . . wherein the bonding unit includes an ‘upper bonding unit’ (first outer circumference 150) from which the lead tab (172, 174) is drawn out and a side bonding unit (second outer circumference 160).”
Without conceding the propriety of the rejection of claim 1, in the interest of advancing prosecution, Applicant has amended claim 1 to now recite, among other features, “the side bonding unit having a major arc shape when viewed in the thickness direction.”
By way of example, as shown in FIG. 1 of the present application (reproduced below for convenience), the side bonding unit 37 has a major arc shape when view in the thickness direction of the accommodation unit 35.
FIG. 1 of the Present Application In contrast, as shown in Annotated FIG. 2 of Kang on page 5 of the Office action (reproduced below for convenience), the first outer circumference 150 (equated by the Office action with a “side bonding unit” as recited in claim 1) of the battery case 120 does not appear to depict a major arc when view in a thickness direction. 
Rather, as stated in paragraph [0018] of Kang, “the second outer circumference of the battery case opposite to the first outer circumference of the battery case may be convex outward with the result that the battery case may have a semicircular structure.” (emphasis added).
Therefore, Applicant submits that Kang does not appear to disclose, teach, or even suggest at least “the side bonding unit having a major arc shape when viewed in the thickness direction” as now recited, among other features, in claim 1.
While Pak is cited on page 7 of the Office action for the proposition that it allegedly teaches “an insulating member 110/bonding portion 120 in a support space and the wing portion is bent in the thickness direction to bond to the insulating member to bond the insulating member 110 to the accommodation unit and to minimize the volume of the pouch-type secondary battery 
For at least this reason, Applicant respectfully requests that the rejection of claim 1 be withdrawn and that claim 1 be allowed.


	Response:  Both the drawings of Kang as well as the emphasized portion above quoted by Applicant that the second outer circumference (i.e., portion 160) of the battery case opposite to the first outer circumference of the battery case may be convex outward with the result that the battery case may have a semicircular structure (i.e., an arc equal to 180°) teaches the newly added feature.  Accordingly, in addition to being a new matter issue, the feature does not overcome the prior art of record.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729